Citation Nr: 1114461	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-44 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right leg tumors.

2.  Entitlement to service connection for neck tumors.

3.  Entitlement to service connection for liver tumors.

4.  Entitlement to service connection for benign neurofibroma, claimed as left hand tumors.

5.  Entitlement to service connection for angiomyolipoma, claimed as kidney tumors.

6.  Entitlement to service connection for diabetes mellitus.  

7.  Entitlement to service connection for carpal tunnel syndrome, claimed as peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for carpal tunnel syndrome, claimed as peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1965 to February 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's service connection claims now on appeal.  

In written correspondence in October 2010, the Veteran directly submitted to the Board additional evidence regarding potential exposure to radiation during his military service.  The agency of original jurisdiction (AOJ) has not considered this new evidence; however, the Veteran has signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, there is no requirement for a remand to the AOJ for initial consideration of the new evidence.

In October 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a copy of this transcript has been associated with the record.

The Board notes that the nature of the Veteran's claims has varied over the appeal period; i.e., the Veteran originally claimed for liver and kidney tumors, and peripheral neuropathy of the upper extremities in November 2008.  In March 2009, the Veteran clarified that he also wished to claim for right leg, neck, and hand tumors.  As such, the Veteran has argued that he is experiencing peripheral neuropathy (see also the Board hearing transcript pges. 6-7); however, his medical records also show treatment for carpal tunnel syndrome.  See the private treatment record dated in January 2009 from Madison Neurological.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In Brokowski v. Shinseki, 23 Vet. App. 79 (2009) the Court extended the holding of Clemons to include disabilities outside of psychiatric disorders.  To comply with the above case law and to afford the Veteran the benefit of the doubt, for the purposes of this decision, the Board is defining the Veteran's claims for service connection on appeal broadly.  In particular, this is to include the medical treatment of carpal tunnel syndrome and his described symptoms of and treatment for peripheral neuropathy, as well as his various separate tumors, as they are shown by the record, such that he is afforded the broadest latitude possible in the assertion of his claims for service connection.



FINDINGS OF FACT

1.  The Veteran has been diagnosed with and treated for right leg, neck, and liver tumors, as well as a benign neurofibroma, and angiomyolipoma. 

2.  The Veteran did not experience exposure to ionizing radiation during his military service.   

3.  There is no credible evidence that the Veteran's experienced an incurring incident of unsafe exposure to non-ionizing radiation due to the inappropriate management of a radar facility, or that the Veteran was exposed to toxic chemicals via the water supply during his military service.

4.  There is no competent evidence of any connection between the Veteran's military service and his right leg, neck, and liver tumors, or with his benign neurofibroma, and angiomyolipoma.

5.  The Veteran has been diagnosed with and treated for diabetes mellitus.

6.  There is no competent evidence of any connection between the Veteran's military service and his current diabetes mellitus, or that his diabetes mellitus began during his service, or began within one year after the Veteran's separation from service.

7.  The Veteran has been treated for bilateral carpal tunnel syndrome, and has provided competent evidence that he is experiencing bilateral peripheral neuropathy.  

8.  There is no evidence of any connection between the Veteran's military service and his carpal tunnel syndrome or peripheral neuropathy, or that any such disorders are secondary to, or otherwise aggravated by, any service-connected disorder.


CONCLUSIONS OF LAW

1.  Right leg tumors were not incurred in or aggravated by service, nor may they be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2010).

2.  Neck tumors were not incurred in or aggravated by service, nor may they be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2010).

3.  Liver tumors were not incurred in or aggravated by service, nor may they be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2010).

4.  A benign neurofibroma disorder was not incurred in or aggravated by service, nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2010).

5.  An angiomyolipoma disorder was not incurred in or aggravated by service, nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2010).

6.  Diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2010).

7.  Carpal tunnel syndrome of the right upper extremity was not incurred in or aggravated by active military service, nor is it due to or aggravated by any service-connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

8.  Carpal tunnel syndrome of the left upper extremity was not incurred in or aggravated by active military service, nor is it due to or aggravated by any service-connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letters from the (AOJ) to the Veteran dated in December 2008 and March 2009.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Furthermore, the December 2008 and March 2009 letters from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Board notes that the Veteran's representative implied that the Veteran's peripheral neuropathy may be secondary to his diabetes mellitus.  See the hearing transcript pg. 7.  In this regard, the Veteran has not been provided with VCAA notice regarding establishing service connection on this secondary basis.  However, the Veteran is not service-connected for diabetes mellitus, or in fact any other disorder, such that his peripheral neuropathy cannot be service-connected on either a secondary or aggravation basis to diabetes mellitus.  See 38 C.F.R. § 3.310.  Accordingly, further VCAA notice in this regard can have no effect on this appeal.  See Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive); see also Bernklau v. Principi, 291 F.3d 795, 804-06 (Fed.Cir.2002) (duty to assist provisions of VCAA are not retroactive).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.  

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the April 2009 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), including records recording levels of radiation exposure during service.  The Veteran has submitted personal statements, hearing testimony, and private medical evidence.  In November 2008, the Veteran identified private treatment records for the AOJ to obtain from J. Thomas, M.D.; however, the Veteran submitted these records from Dr. Thomas on his own behalf in January 2009, such that further pursuit of such records is unnecessary.  The Board also notes that the Veteran has indicated some history of relevant treatment which is not of record.  See the Veteran's November 2008 claims, March 2009 statement, November 2009 substantive appeal (VA Form 9), and the hearing transcript pges. 3-4, 5, 13.  However, the Veteran did not provide a complete address for the treating physicians or facilities, nor did he provide adequate information for the AOJ to attempt a request for relevant records from these sources.  38 C.F.R. § 3.159(c)(1) (a claimant is required to provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records, and the approximate time frame covered by the record).  The Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has had ample opportunity to provide the relevant information.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.  38 U.S.C.A. § 5103A.

The Board acknowledges the Veteran's request for a VA medical examination in his notice of disagreement (NOD) of April 2009.  In this case, the Veteran has not been provided with a medical examination, nor has a medical opinion been obtained with respect to the Veteran's service connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2);
38 C.F.R. § 3.159(c)(4).  However, the standards of McLendon are not met in this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a disability compensation (service connection) claim, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

In this instance, the Veteran has provided competent and credible evidence that he experiences the conditions alleged for service connection.  Nevertheless, the Board has concluded that there is no credible or competent evidence that the incurring incidents alleged by the Veteran occurred.  In other words, as further elaborated below there is no credible evidence that he was exposed to toxic chemicals via the ground water during his military service, or that he was exposed to non-ionizing radiation due to the inappropriate or unsafe operation of radar equipment during his military service.  In addition, there is no competent or credible evidence of any link between the Veteran's military service and his current disorders.  Therefore, without evidence establishing an in-service event injury or disease in-service to which his current disorders might be connected, the Board finds no basis for a VA examination or medical opinion to be obtained.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Some diseases are chronic, including diabetes mellitus and malignant tumors, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Tumors of the Right Leg, Neck, Liver, Kidney, and Left Hand, as well as for Diabetes Mellitus, Peripheral Neuropathy, and Bilateral Carpal Tunnel Syndrome,

The Veteran's claims for service connection for tumors of the right leg, neck, and liver, as well as for a benign neurofibroma of the left hand, and angiomyolipoma, in addition to his claims for diabetes mellitus, and bilateral carpal tunnel syndrome, together generally present similar issues of law and fact and therefore in the interests of brevity will be addressed together through the following analysis.  

The Veteran has argued that he currently experiences the above named disorders due to radiation exposure due to duties as a radar technician and/or due to drinking toxic water while at "El Toro air station."  See the Veteran's November 2008 claim, April and August 2009 statements, November 2009 VA Form 9, as well as the hearing transcript pges. 5, 8, 9-10, 12, 14.

As noted above, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

Regarding the Veteran's claims for various tumors, a private treatment record dated in September 2005 from the Huntsville Hospital Madison Imaging Center indicated that he had an echogenic mass of the left kidney, which in June 2008 indicated that this was likely an angiomyolipoma.  An October 2005 private treatment record from the same center indicated that the Veteran was also experiencing a lesion on his liver.  In January 2009, the Veteran was indicated as experiencing a lesion on his neck.  A March 2009 private treatment record from PCA shows that he was treated for a left fifth finger mass, diagnosed as a benign neurofibroma.  Further, the Veteran submitted pictures of the masses found on his neck, finger, and right calf in March 2009.  Finally, the Veteran has indicated that he began experiencing liver and kidney tumors in 2003 (see the Veteran's November 2008 claim), or in 2006 (see the Veteran's November 2009 VA Form 9), or in the "mid '90's" (see the hearing transcript pg. 13) and a leg tumor in the 1970s (see the hearing transcript pg. 13), as well as ongoing tumors affecting other areas of his body (see the Veteran's March, January and April 2009 statements, and the March 2009 pictures submitted by the Veteran).  As such, while the Veteran may not be qualified to diagnose himself with tumors beyond those visible, he is competent to relate a diagnosis from a medical professional and state that he has been receiving ongoing treatment for such disorders.  See 38 C.F.R. § 3.159(a)(1). (2); Jandreau, 492 F.3d at 1377.  Therefore, the Board concedes that the Veteran is currently experiencing a tumor disorder of the right leg, and neck and liver, as well as angiomyolipoma of the kidney and benign neurofibroma of the left hand, such that he has the claimed tumor disorders that may all be considered for service connection.  

Regarding his claim for service connection for diabetes mellitus, the Veteran has submitted private treatment records from J. Lewis, M.D., which show ongoing treatment for diabetes mellitus beginning at least as early as April 2006.  The Veteran has also indicated that he has been receiving ongoing treatment for diabetes mellitus beginning in 2000 (see the Veteran's November 2008 claim and January 2009 statement), or around 1995 (see the Veteran's November 2009 VA Form 9, and the hearing transcript pges. 3, 15).  As noted above, the Veteran is competent to report the diagnosis of a medical professional.  Therefore, the Board also concedes that the Veteran currently experiences diabetes mellitus.

Regarding his claim for peripheral neuropathy, the Veteran was diagnosed with carpal tunnel syndrome by L. Boyer, M.D. in January 2009.  Further, he has also indicated that he has been receiving ongoing treatment for peripheral neuropathy beginning in 2005 (see the Veteran's November 2008 claim), or in 1996 or 1997 (see the hearing transcript pg. 15).  Once again, the Veteran is competent to relate a diagnosis by a medical professional.  As such, the Veteran is clearly experiencing bilateral carpal tunnel syndrome and has competently identified peripheral neuropathy both of which may be considered for a relationship to his military service.  .

The Veteran has alleged that one of his potential service-related causes was exposure to ionizing radiation due to his service as a radar technician.  See the Veteran's November 2008 claim, April 2009 statement, November 2009 VA Form 9, and the hearing transcript pges. 9-10, 14.  

Service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service- connected when they occur in "radiation-exposed Veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected as due to ionizing radiation, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under the first method of establishing service connection for disability based on exposure to ionizing radiation, diseases specific to radiation-exposed Veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. 
§ 3.309(d)(2).  In this instance, the Veteran has specifically indicated that his diagnoses have all been benign and he has never been diagnosed with a relevant cancer.  See the Veteran's January and April 2009 statement, and the hearing transcript pg. 16.  Therefore, there is no evidence that the Veteran has been diagnosed with a qualifying disorder such that service connection may not be granted under 38 C.F.R. § 3.309(d).  

Additionally, the Veteran does not meet the criteria for a "radiation-exposed Veteran."  The term "radiation-exposed Veteran" means a Veteran who participated in a "radiation- risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; or service at certain gaseous diffusion plants before February 1, 1992, and certain service on Amchitka Island, Alaska, before January 1, 1974, service such as would require use of dosimetry badges, or service which would qualify as a Special Exposure Cohort.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  Here, the Veteran was not enlisted in the military between August 6, 1945, and July 1, 1946.  Also, there is no evidence suggesting that the Veteran was ever a prisoner of war.  Further, personnel records do not show that he had on-site participation in a test involving the atmospheric detonation of a nuclear device.  There is also no indication that the Veteran had service at certain gaseous diffusion plants before February 1, 1992, or certain service on Amchitka Island, Alaska, before January 1, 1974.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  Finally, the Veteran has not articulated that he experienced any radiation risk activity as that is defined by the governing statutes.  Without such evidence, the Board finds that the Veteran is not a "radiation-exposed Veteran," and presumptive service connection under 38 C.F.R. § 3.309(d) is doubly barred.

As to inservice ionizing radiation exposure, the Veteran's only allegation is that he was exposed to radiation due to exposure to radar.  See the Veteran's April 2009 statement, November 2009 VA Form 9, and the hearing transcript pg. 12.  The Board notes that the Veteran's contentions are to some extent supported by his STRs which indicate exposure to high power radar from July 1966 to February 1969.  However, radar equipment emits microwave-type non-ionizing radiation, which is not subject to review under the statutory and regulatory scheme for claims based on exposure to ionizing radiation.  The Court has taken judicial notice that naval radar equipment emits microwave-type non-ionizing radiation which is not subject to review under the ionizing radiation statute and regulations.  Rucker v. Brown, 10 Vet. App. 67, 69-70, 72-74 (1997) citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984.  In this regard, service connection under the provisions of 38 C.F.R. § 3.311, cannot be granted, because he has not alleged any exposure to ionizing radiation.  In other words, because radar emissions are not a form of ionizing radiation, the provisions of 38 C.F.R. § 3.311 do not apply.

This does not, however, preclude the Veteran from establishing his entitlement to service connection for these claimed conditions with proof of actual direct causation.  Combee, 34 F.3d at 1043-44.  

In this case, regarding the earliest evidence of tumors, despite some variations in his stated onset of tumors related above, the Veteran has indicated that he first experienced a tumor at some point in the 1970's, or in other words some time after his military service.  See the hearing transcript pg. 13.  In addition, the earliest alleged diagnosis of diabetes mellitus is indicated as having occurred around 1995.  See the Veteran's November 2009 VA Form 9, and the hearing transcript pges. 3, 15.  In fact, the Veteran specifically indicated that he did not have any experience with symptoms of diabetes mellitus during his military service.  See the hearing transcript pg. 15.  Finally, the earliest stated experience of peripheral neuropathy was indicated as occurring in 1996 or 1997.  See the hearing transcript pg. 15.  Presuming both the competency and credibility of these statements, there is no evidence that any of the disorders being claimed for service connection at this time began during, or had continuous symptoms from immediately after, his military service.  Therefore, overall, in-service and post-service medical and lay evidence of record does not demonstrate any evidence of a chronic disorder during service or continuity of any in-service symptomatology of any of the currently claimed disorders from the time of his discharge from service to the present.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Likewise, since there is no competent or credible evidence of diabetes mellitus within one year after service, the Veteran is not entitled to application of the presumptive provisions.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Significantly, even crediting the Veteran's statements of the earliest onset of any of his disorders, these occurred substantially after the Veteran's discharge from service.  The Federal Circuit Court has held that such a significant lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Service connection on a direct basis requires competent and credible evidence that of an in-service incurring event and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d at 1167.  The Veteran has alleged that his current disorder is either due to exposure to radiation due to his duties as a radar technician or due to exposure to contaminated water.  

Regarding his claimed exposure to radiation due to his radar duties, the Veteran has indicated that he was required to work in proximity to a radar unit contrary to the current procedures in that he worked within 1089 feet while the system was in operation.  See the Veteran's November 2009 VA Form 9; see also the Naval Sea Systems Command, Technical Manual:  Electromangnetic Radiation Hazards (Hazards to Personnel, Fuel and Other Flammable Material), Volume 1, Sixth Revision (February 2003).  The Veteran's STRs indicate that he was exposed to high power radar during the period from July 1966 to February 1969, and to this extent support his contention.  The Veteran is also competent to state that, during his service around radar, he was exposed to unsafe operating conditions.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  

However, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In such an instance, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.; see also Layno, supra.

When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  In the present case, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Id. at 1337.  

Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board emphasizes that personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  

In this instance the Board finds the Veteran's statements regarding the nature of his in-service exposure to radar radiation are not credible.  First, the Board finds that the lack of any specificity relating to the times that this exposure reduces the Veteran's credibility.  As indicated above, the Veteran has a duty to provide relevant evidence.  See Wamhoff v. Brown, 8 Vet. App. at 522 (1996).  On the face, the Veteran's contentions of general exposure over the course of several years during his military service are inherently not credible.  In addition, the Veteran's statement requires the Board to credit the possibility that the Veteran's commanding officers routinely operated his radar station in an unsafe or possibly even negligent manner contrary to the standards now established by the military's own manual.  Without some corroborating evidence to show that such practice was common, or that an incident occurred during his service which exposed him in such a manner, such a statement is on the face of it not credible.  The Board does not doubt the sincerity of the Veteran's belief that his current disorders are due to his work around radar.  Nevertheless, the Veteran's statements regarding the nature of his exposure are simply not credible.  

The Veteran has also indicated that he was exposed to toxins at El Toro Air Station including exposure to trichloroethylene (TCE) during his service in Tustin, California.  See the Veteran's April and August 2009 statements and November 2009 VA Form 9.  The Veteran has indicated that he has visited the area, and there are now signs up indicating groundwater contamination and that he bathed and washed his clothes in, and drank, contaminated water at that time.  Id.  In this instance, the fact that at this time there is evidence of groundwater contamination simply does not show any evidence that the water used by the Veteran during his military service was contaminated during his military service which occurred almost 40 years ago.  Therefore, the Board concludes that there is simply no credible evidence of an in-service event to which the Veteran's current conditions may be service-connected.  

Finally, even were the Board to concede that the Veteran had experienced an incurring incident during his military service, there is no competent evidence of any connection between such an incident and his current disorders, as necessary for the third element of direct service connection.  See Shedden, at 1167.  None of the medical treatment records submitted by the Veteran indicates that there is any connection between any of the Veteran's military service and his current disorders.  Furthermore, the Veteran himself has specifically indicated that no physician has indicated a connection between his military service and his current disorders.  See the hearing transcript pges. 5, 15.  However, the Veteran has alleged that his tumors are due to his service because no one else in his family has experienced the same problems.  See the hearing transcript pges. 11, 14; see also the Veteran's August 2009 statement.  

The Veteran has also indicated that he believes his diabetes mellitus is due to his service because no one in his family has experienced diabetes mellitus.  See the hearing transcript pg. 5.  He has also indicated his belief that his peripheral neuropathy is due to his service, although he has not articulated any basis for his belief.  Id at 9.  This is a diagnosis which the Board concludes requires medical skill or knowledge, and neither the Veteran nor his representative have provided any evidence to show that they are competent to indicate such a connection.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  As such, there is no competent evidence of any link between the Veteran's service and his current disorders.

Finally, the Board notes that the Veteran raised the possibility that his peripheral neuropathy may also be secondary to his diabetes mellitus that is due to his military service.  As the Board has concluded that there is no evidence to show that his diabetes mellitus may be service connected, further consideration of a relationship between his peripheral neuropathy and his diabetes mellitus is moot and analysis of any secondary or aggravating factors between the two disorders is irrelevant.  38 C.F.R. § 3.310.  

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for right leg, neck, and liver tumors, as well as a benign neurofibroma, and angiomyolipoma, or for diabetes mellitus, or for carpal tunnel syndrome or peripheral neuropathy, on either a direct or presumptive basis with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right leg tumors is denied.

Service connection for neck tumors is denied.

Service connection for liver tumors is denied.

Service connection for a benign neurofibroma is denied.

Service connection for angiomyolipoma is denied.  

Service connection for diabetes mellitus is denied.



Service connection for carpal tunnel syndrome of the right upper extremity, including as secondary to a service-connected disorder, is denied.  

Service connection for carpal tunnel syndrome of the left upper extremity, including as secondary to a service-connected disorder, is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


